DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5-6, 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukioka (US 4,246,621) in view of Strauss et al. (US 2020/0388423).
Regarding Claim 1, Tsukioka discloses a circuit for preventing sparks (Figures 1-9, please note that Figures 4a and 7a show the circuit including the energy storage element 2 and power source 20 connected to the circuit 1, and other Figures shows the details of the circuit 1 and include the elements 2 and 20 though not specifically shown), the circuit comprising: 
a power storage component (comprising 2, Figures 4a, 7a) having a first power storage end and a second power storage end (power storage ends 14a, 14b, Figures 4a, 7a); 
a power source (comprising 20a, Figures 4a, 20b, 7a) electrically connected to the power storage component, the power source having a first power source end and a second power source end (20a electrically connected to 2 and having power source ends 15a, 15b, Figures 4a, 7a); 
a first current directional component (comprising 16, Figure 5a, 19a, Figure 7a-7e) electrically connected to the power storage component and having a first current direction (19a electrically connected to 2 and having a first current direction in one of forward/reverse current direction, Figures 7a-7e, Figure 5a does not show 2); 
a first power absorption component (comprising 10, 11, Figures 4a, 4c, 5a, comprising 11, Figure 7a-7e) electrically connected to the power storage component and having a current direction (10 electrically connected to 2 and having a current direction which is one reverse/forward current direction, Figures 4a, 7a), the first current directional component and the first power absorption component being electrically connected to the power storage component in parallel (16/19a, 10 electrically connected in parallel with 20a, 20b in Figures 4a, 7a respectively); and 
the first current directional component electrically connected in series with the first power absorption component, wherein the current direction is opposite the first current direction (16, 19a electrically connected in series with 20a, 20b respectively, Figures 4a, 7a);
a second current directional component (19b, Figure 7a) electrically connected to the power storage component and having a second current direction (19b electrically connected to 2 and having a second current direction which is one of forward/reverse current direction, Figure 7a), the second current direction of the second current directional component corresponding to the first current direction of the first current directional component, the second current directional component and the first current directional component being electrically connected to the power storage component in parallel (19a, 19b connected in parallel to 2, Figure 7a); 
a third current directional component having a third current direction, the third current directional component electrically connected to the power source in series (comprising 19c, 19d, Figure 7a), a third current directional component having a third current direction (one of forward/reverse current direction of the diodes 19c,19d, Figures 7a), the third current directional component electrically connected to the power source in series, wherein the third current directional component maintains a polarity of the power source (19c, 19d electrically connected in series with 20b, Figure 7a); and at least one switch (comprising 9, Figures 4a, 7a) electrically connected to the power storage component (9 electrically connected to 2, Figures 4a, 7a), the at least one switch electrically connected in series between the power source and the first current directional component (9 electrically connected between 20a, 20b and 19a, Figure 7a), the at least one switch electrically connected in series with the first current directional component and the second directional component (9 electrically connected in series with 19a, 19c/19d, Figure 7a).
Tsukioka does not disclose that the third current directional component being one that maintains a polarity of the power source and the at least one switch electrically connected in series being between the first current directional component and the second directional component. 
Strauss discloses a circuit (Figures 1-9) comprising a power storage element (comprising coil 140, Figures 1-3) and a current directional element having a current direction (comprising Z11, Figure 1, D5, Figure 3), the current directional component electrically connected to a power source (120, Figures 1-3( in series (Z11 in series with 120, Figure 1, D5 in series 120, Figure 3), a second current directional component having a current direction  (comprising Z2, Figures 1, 3), the second current direction of the second current directional component corresponding to the first current direction of the first current directional component (Z2 and D2 having corresponding/similar current directions, Figure 3), a third current directional component (comprising 110, Figures 1, 3), wherein the third current directional component maintains a polarity of the power source (diode/s in 110 maintain/s a positive/negative polarity of the power source, Figures 1, 3), and at least one switch (comprising 150, 121, Figures 1, 3), the at least one switch electrically connected in series between the power source and the first current directional component (150 electrically connected between 120 and D5, Figure 3), the at least one switch electrically connected in series between the first current directional component and the second directional component (150 electrically connected in series between D5 and Z2, Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the circuit of Tsukioka, a current directional component and at least one switch as taught by Strauss, to control the current through the power storage element/coil and to ensure protection against polarity reversal (Figure 3, Paragraphs 9, 23).
Regarding Claim 4, combination of Tsukioka and Strauss discloses the circuit of Claim 1, wherein the at least one switch is electrically connected to the power storage component in series (switch 9 connected in series with 20a, Figure 4a, 120, 150 connected in series with 140, Figure 1, 3 of Strauss).
Regarding Claim 5, combination of Tsukioka and Strauss discloses the circuit of Claim 1, wherein the at least one switch is two switches (comprising 121, 150, Figures 1, 3 of Strauss), the two switches including a first switch and a second switch that are electrically connected to the power storage component in series (121, 150 electrically connected 140, Figures 1, 3 of Strauss).
Regarding Claim 6 combination of Tsukioka and Strauss discloses the circuit of Claim 5, wherein the first switch is electrically connected to the first power source end and the first power storage end (121 electrically connected to a first/negative power source end and to a first power storage end 142, Figures 1, 3 of Strauss), the second switch being electrically connected to the second power storage end and the second power source end (150 electrically connected to a second/positive power source end and to a second power storage end 141 via R1, Figure 2), the first switch and the second switch being in series with the power storage component and a first power absorption component (121, 150 in series with 140 and in series with 140, Z14, Figure 1,3).
Regarding Claim 7, combination of Tsukioka and Strauss discloses the circuit of claim 1, further comprising a controller that is configured to control the at least one switch (comprising R2, R1 connected to the gate of 150 to control the turn on and off, Figures 1, 3).
Regarding Claim 8, combination of Tsukioka and Strauss discloses the circuit of Claim 1, wherein the at least one switch is further electrically connected to the power source (switch 9 connected to power source 20a, Figure 4a of Tsukioka, 121, 150 electrically connected to 120, Figures 1, 3 of Strauss).
Regarding Claim 9, combination of Tsukioka and Strauss discloses the circuit of Claim 8, wherein the at least one switch is configured to be in an open position when the power source is turned off (9a in open/off position, Figure 4a, 121, 150 open, Figures 1, 3 of Strauss).
Regarding Claim 10, combination of Tsukioka and Strauss discloses the circuit of Claim 1, wherein the at least one switch is a metal-oxide- semiconductor field-effect transistor (MOSFET) switch (MOSFET 150 in Figures 1, 3 of Strauss).
Regarding Claim 11, combination of Tsukioka and Strauss discloses the circuit of Claim 1, wherein the first power absorption component comprises: 
a fourth current directional component electrically connected to the power storage component and having a fourth current direction (comprising 19d, Figures 7a-7e), the first current direction of the first current directional component corresponding to the fourth current direction of the fourth current directional component (19a, 19d having corresponding current directions, Figures 7a-7e); and 
a fifth current directional component (comprising 19b, Figures 7a-7e) electrically connected to the first current directional component in series and having a fifth current direction opposite to the first current direction of the first current directional component (19b connected in series with 19a and having opposite current direction, Figures 7a-7e), the fifth current directional component being configured to switch current direction when the fifth current directional component reaches a first voltage threshold (Figures 7a-7e, Column 13, lines 39-49, Column 14, lines 1-11).
Regarding Claim 12, Tsukioka discloses the circuit of Claim 1, wherein the first power absorption component comprises: 
a fourth current directional component (comprising 19c, 19d, Figures 7a, 7d, 7e) electrically connected to the power storage component and having a fourth current direction, the first current direction of the first current directional component corresponding to the fourth current direction of the fourth current directional component (Figures 7a, 7d, 7e); 
a first capacitor electrically connected to the power storage component (comprising 11 in Figure 7a, 7d, 7e electrically connected to 2, and 2 connected at 14a, 14b as shown in Figure 7a); and 
a first resistor electrically connected to the power storage component (comprising 17a, 17b electrically connected to 14a, 14b in Figures 7d, 7e and 2 connected at 14a, 14b as shown in Figure 7a), the fourth current directional component, the first capacitor, and the first resistor being connected in parallel (19c, 19d , 11 and 17a, 17b connected in parallel, Figures 7d, 7e).
Regarding Claim 13, combination of Tsukioka and Strauss discloses the circuit of Claim 1, wherein the first power absorption component comprises: 
a first capacitor electrically connected to the power storage component (11 connected to 2, Figures 4a, 4c); and a first resistor electrically connected to the power storage component (comprising 18a, 18b electrically connected to 2, Figure 4c), the first capacitor and the first resistor being connected in series (11, 18a, 18b in series, Figure 4c).
Claim 14 recites a method corresponding to the circuit of Claim 1. Therefore, Claim 14 is rejected at least for the same reasons as for Claim 1.
Claims 17-20 recite the method steps corresponding to the circuit of Claims 4-5, 11-12. Therefore, Claims 17-20 are rejected at least for the same reasons as for Claims 4-5, 11-12 respectively. 
Claim 7 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Tsukioka (US 4,246,621) in view of Strauss et al. (US 2020/0388423) and Jacob et al. (US 2011/0094589).
Regarding Claim 7, combination of Tsukioka and Strauss discloses the circuit of claim 1, further comprising a circuit that is configured to control the at least one switch (comprising R2, R1 connected to the gate of 150 to control the turn on and off, Figures 1, 3). Combination of Tsukioka and Strauss does not specifically disclose a controller  that is configured to control the at least one switch.
Jacob discloses a circuit (Figure 1) comprising a power storage element (comprising 12, Figure 1) electrically connected to a power source (comprising 16, Figure 1), and at least one switch (comprising 22, 24, Figure 1) connected to the power storage element (22, 24 connected to 12, Figure 1), and further comprising a controller (comprising 30, Figure 1) that is configured to control the at least one switch (Figure 1, Paragraphs 36, 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Tsukioka and Strauss, such that the power provided to the energy storage element can be controlled via switch driver circuit based on the sensed current through and/or voltage across the energy storage element (see Jacob, Paragraph 39).
Response to Arguments
Applicant's arguments filed on 9/29/2022 have been fully considered but they are not persuasive and/or rendered moot in view of grounds of rejection necessitated by amendments.
Regarding Applicant’s arguments, on Page 10 of the Remarks that surge absorber 10 and capacitor 11 are unable to allow current to flow in one direction and not the other, examiner respectfully notes that Claim does not recite the surge absorber to allow current to flow in one direction and not the other, but recites “…power absorption element having a current direction” and either one of the two current directions meet the limitation. It is further noted that the current directional elements being diode elements having forward and reverse current directions, the recited limitation of the current direction being opposite to the first current direction is met.
Applicant’s arguments toward the new limitation, "the at least one switch electrically connected in series between the power source and the first current directional component, the at least one switch electrically connected in series between the first current directional component and the second directional component" and Tsukioka reference are rendered moot in view of new ground of rejection (102 rejection of Claim 1 changed to 103 rejection using newly found Strauss reference as the secondary reference).
Applicant’s arguments on Page 9 of the Remarks toward Gaude reference are rendered moot as the reference not used in the current rejection.  
Regarding Applicant’s arguments, on Page 9 of the Remarks toward Claim 14 are directed to those toward Claim 1, therefore please see the response to arguments toward Claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lourigan (US 3,906,294)  discloses a time delayed solenoid valve comprising current directional elements and power absorbing elements; Gaude (US 4,602,309) discloses a circuit (Figures 1-4) comprising a power storage element (comprising coil B, Figures 2, 5) and a current directional element having a current direction (comprising D1, Figure 2), the current directional component electrically connected to a power source in series (D1 connected in series to power source Vs/VR, Figure 2), wherein the third current directional component maintains a polarity of the power source (Column 4, lines 44-47).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 10/12/2022